PER CURIAM.
We initially accepted review of the First District Court of Appeal’s decision in Lockheed Martin Aerospace v. Schwarz, 740 So.2d 1211 (Fla. 1st DCA 1999), based on the principle espoused in Jollie v. State, 405 So.2d 418 (Fla.1981), and believing the case cited in Lockheed, Dixon v. Pasadena Yacht & Country Club, 731 So.2d 141 (Fla. 1st DCA 1999), was pending review in this Court. Upon further consideration, we find that review was improvidently granted since the Dixon case was not pending. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.